Name: Commission Regulation (EC) No 1276/96 of 2 July 1996 fixing for the 1996/97 marketing year the production aid for tinned pineapple and the minimum price to be paid to pineapple producers
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  prices;  economic policy
 Date Published: nan

 No L 164/6 EN Official Journal of the European Communities 3. 7. 96 COMMISSION REGULATION (EC) No 1276/96 of 2 July 1996 fixing for the 1996/97 marketing year the production aid for tinned pineapple and the minimum price to be paid to pineapple producers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 525/77 of 14 March 1977 establishing a system of production aid for tinned pineapple ('), as last amended by Regulation (EEC) No 1699/85 (2), and in particular Article 8 thereof, Whereas, under Article 4 of Regulation (EEC) No 525/77, the minimum price to be paid to producers is to be deter ­ mined on the basis of the minimum price applicable during the preceding marketing year, and the trend of production costs in the fruit and vegetable sector; Whereas Article 5 of the said Regulation lays down the criteria for fixing the amount of production aid; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to producers, the non-member country price and, if necessary, the pattern of processing cost assessed on a flat-rate basis; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION: Article 1 For the 1996/97 marketing year: (a) the minimum price referred to in Article 4 of Regu ­ lation (EEC) No 525/77 to be paid to producers for pineapples; and (b) the production aid referred to in Article 5 of the said Regulation for tinned pineapple, shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p. 46. P) OJ No L 163, 22. 6. 1985, p. 12. 3 . 7. 96 | EN I Official Journal of the European Communities No L 164/7 ANNEX Minimum price to be paid to the producers Product ECU/100 kilograms net,ex producer Pineapple intended for the manufacture of tinned pineapple 37,648 Production aid Product ECU/100 kilograms net Tinned pineapple 166,871